Name: Commission Regulation (EEC) No 2916/82 of 29 October 1982 re-establishing intervention buying in of beef in France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 82 Official Journal of the European Communities No L 304/53 COMMISSION REGULATION (EEC) No 2916/82 of 29 October 1982 re-establishing intervention buying in of beef in France HAS ADOPTED THIS REGULATION : Article 1 Buying in by the intervention agency of France shall recommence on 2 November 1982 for the following quality : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particlar Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulation (EEC) No 21 55/82 (2) ; Whereas the market price for 'Boeufs U' in France had returned to a level below the maximum buying-in price for this quality ; whereas intervention buying in for this quality must recommence in accordance with Article 3 (2) of Regulation (EEC) No 1 197/82 (3), in France : 'Boeufs U . Article 2 This Regulation shall enter into force on 2 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (*) OJ No L 228 , 4 . 8 . 1982, p . 10 . ( }) OJ No L 140 , 20 . 5 . 1982, p . 26 .